Citation Nr: 1805186	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  12-09 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1967 to September 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2014.  A transcript of that hearing is of record. 

In June 2016, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 order, the Court vacated and remanded the Board's decision for compliance with the instructions in a Joint Motion for Remand (JMR) filed by the parties.  In September 2017, the Board remanded the Veteran's claim for additional development consistent with the Court's order.  It has since been returned for further appellate review. 

The Board also notes that, during the course of the appeal, service connection was granted for bilateral lower extremity radiculopathy, currently evaluated as 20 percent disabling for each extremity.  As the Veteran has not appealed the effective dates or ratings assigned, those issue are not currently before the Board. 


FINDING OF FACT

Throughout the period on appeal, the Veteran's spondylolisthesis and degenerative disc disease of the lumbar spine has been manifested by pain, weakness, and forward flexion between 30 degrees and 60 degrees, but without ankylosis or incapacitating episodes. 



CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The June 2017 JMR determined that VA had not met its duty to assist the Veteran.  Specifically, after an initial remand by the Board in January 2015, the RO sent the Veteran a letter requesting him to identify any private or VA treatment providers who treated him for a back disability and asked him to return signed authorizations so VA could obtain records from any private treatment providers, to specifically include the Lower Keys Medical Center.  The JMR indicated a lack of clarity as to whether a January 2015 letter sent to the Veteran included the forms the Veteran was asked to return completed, specifically VA Form 21-4142 (Authorization to Disclose Information) and VA Form 21-4142a (General Release for Medical Provider Information).  While the body of the letter referenced these forms, the enclosure line only referenced a form as to where the Veteran should send written correspondence.  Further, the JMR found VA did not request that the Veteran obtain any relevant records and provide them to VA as he did not provide a release.  See 38 C.F.R. § 3.159(e)(2).

As noted earlier, the Board remanded the Veteran's claim in September 2017 for development consistent with the June 2017 JMR.  A September 2017 letter to the Veteran included a specific request that he obtain any relevant records from Lower Keys Medical Center and provide them to VA.  The record reflects that the Veteran returned completed and signed VA Forms 21-4142 and 21-4142a, and additional VA and private treatment records were obtained by VA and associated with the Veteran's claims file in October 2017.  While the record does not appear to contain the aforementioned records from Lower Keys Medical Center, a record of telephone contact with the Veteran in October 2017 confirmed that he had nothing further to submit.  In December 2017 the Veteran's representative reiterated that the Veteran did not have additional evidence to submit and asked the Board to adjudicate the claim.  Accordingly, the Board finds that there has been substantial compliance with the prior remand as it pertains to the Court's JMR and no further action is necessary.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran is service-connected for spondylolisthesis and degenerative disc disease of the lumbar spine (low back disability) under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS), currently rated as 40 percent disabling.  The Veteran asserts that the severity of his disability warrants an increased rating.  For the reasons below, the Board finds that a higher rating is not warranted.  

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from diseases or injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran's IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Under the IVDS Formula, a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

Alternatively, under the General Rating Formula, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar to 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

Note (5) under the General Rating Formula defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.  

Factual Analysis

The Veteran was afforded a VA examination for his claim in March 2010.  He reported constant lower back pain, and increased pain during flare-ups lasted three to seven days that resulted in restricted daily activities.  Upon physical examination, range of motion testing revealed forward flexion to 60 degrees, extension to 20 degrees, left and right lateral flexion and rotation all to 15 degrees, with pain noted on active range of motion.  No additional limitation was noted after three repetitions.  While a mild antalgic gait was noted, there was no evidence of abnormal muscle tone, spasm, atrophy, ankylosis, or guarding severe enough to cause an abnormal gait or abnormal spinal contour.  While IVDS was noted, the Veteran did not report incapacitating episodes requiring bedrest prescribed by a physician.  It was noted that the Veteran's lower back pain affected his usual occupation in the form of difficulty sitting or standing for prolonged periods of time, which required him to frequently change positions, and also resulted in increased absenteeism.  Although employed full-time, the Veteran reported that he lost approximately two weeks of work in the previous year due to lower back pain.
An August 2014 VA treatment record notes the Veteran reporting falling about four times since the previous July due to gait abnormalities and leg weakness.  He denied a loss of bladder or bowel control or saddle anesthesia.  At his November 2014 hearing before the undersigned VLJ, the Veteran reported multiple incapacitating episodes within the previous 12 months after his legs gave out due to lower back pain and leg weakness.  

As the above testimony indicated a possible increase in severity of this low back disability, the Board remanded the Veteran's claim for an additional VA examination.  The examination took place in February 2015.  The Veteran reported lower back pain and weakness with increased pain, use of a cane and brace, as well as daily flare-ups of severe pain lasting approximately two hours.  As the Veteran was not experiencing a flare-up at the time of the examination, however, the examiner was unable to provide an opinion as to whether pain, weakness, fatigueability, or incoordination significantly limited functional ability during flare-ups without resorting to mere speculation.  Physical examination revealed forward flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 10 degrees, with pain on all ranges of motion.  After three repetitions, the Veteran reported increased pain, fatigue, weakness, and lack of endurance; however there was no additional limitation of motion.  As the Veteran was not being examined after repeated use over time, an opinion as to whether the Veteran's functional ability would be significantly limited with repeated use over time could not be provided without resorting to mere speculation.  Muscle strength testing revealed left hip flexion and left knee extension was four out of five, but lower extremity muscle strength was otherwise normal.  The examiner did note objective evidence of pain with weight bearing, localized tenderness or pain on palpitation at the L4-L5, and guarding resulting in abnormal gait or abnormal spinal contour.  There was no evidence of ankylosis or muscle atrophy, and other than lower extremity radiculopathy, there was no evidence of any other neurologic abnormalities related to his low back disability.   The examination report notes that the Veteran did not experience incapacitating episodes due to IVDS that required bedrest prescribed by a physician and treatment by a physician in the past 12 months.  It was also noted that the Veteran's low back disability affected his ability to work in that he was limited to desk work and was unable to lift over ten pounds.    

Subsequent to the Board's most recent remand in September 2017, additional medical records have been added to the Veteran's claims file.  A December 2011 MRI noted a grade 1 degenerative anterolisthesis of the L5 on S1 and multiple disc protrusions.  No significant change was noted from a previous October 2009 MRI except for an additional disc protrusion.  A January 2014 MRI of the lumbar spine indicated no change in severity since the previous MRI.  A VA treatment record dated March 2015 notes that the Veteran takes Naproxen with good relief, and that back pain does not interfere with daily activities.  A June 2015 VA treatment record notes worsening back pain following a motor vehicle accident, but that Naproxen continued to help and that back pain still did not interfere with daily activities.  A February 2016 VA treatment record noted that the Veteran's lower back pain was well tolerated without medication, and that he takes Naproxen only for flare-ups.  A physical exam indicated full range of motion in the Veteran's spine, his gait was normal, and that he transitions without difficulty.  Finally, an August 2017 MRI continued to show degenerative anterolisthesis and multiple disc protrusions. 

Based upon the foregoing, the Board finds a higher rating is not warranted for the Veteran's low back disability.

Throughout the appeal period, range of motion testing revealed, at worst, flexion to 50 degrees, with no additional limitation after three repetitions.  Although examinations were not conducted during a flare-up, the Veteran described the impact of any flare-ups as increased pain.  In any event, as 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is no basis to assign a higher rating based on painful motion.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion).  See DeLuca, 8 Vet. App. at 202.  The Board notes that the limitation of motion caused by the Veteran's service-connected low back disability should actually warrant a 20 percent disability rating.  Nevertheless, the Board will not disturb the already assigned 40 percent rating.  

Moreover, all VA examinations indicated that the Veteran's lumbar spine had motion in every direction, thereby precluding a finding of ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).  The Veteran's range of motion is certainly limited; however, at no time was ankylosis of the lumbar spine demonstrated.  As such, a disability rating of 50 percent is not warranted.  See 38 C.F.R. § 4.71a, General Rating Formula.

Although the evidence reflects a diagnosis of IVDS, there is no objective evidence showing that the Veteran's lumbar spine disability has resulted in incapacitating episodes requiring prescribed bed rest and treatment by a physician for a total period of 6 weeks during a 12 month period, the criteria for a higher 60 percent rating under the IVDS Formula.  38 C.F.R. § 4.71a.  While the Veteran testified at his hearing that he suffered incapacitating episodes due to his lower back pain and leg "weakness," including a hospital visit after falling down a flight of stairs, a review of the record reveals no evidence of incapacitating episodes, including in the findings of the VA examiner the following February 2015.  Accordingly, a disability rating in excess of 40 percent is not warranted under the IVDS Formula.  

The Board has considered whether the Veteran has any associated objective neurological abnormalities associated with his service-connected low back disability.  As previously noted, the Veteran is already service-connected for bilateral radiculopathy and the disability ratings assigned are not before the Board.  The evidence does not suggest any other neurological abnormality associated with his low-back disability.  Thus, a separate rating for neurological abnormalities is not warranted.  See 38 C.F.R. § 4.71, General Rating Formula, Note (1).  

In reaching this decision, the Board has considered the Veteran's lay statements and notes that he is competent to report his own observations with regard to the severity of his low back disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding having pain and limitation of motion to be credible, but they are not indicative of symptomatology that would warrant a higher rating than is currently assigned.  Even if the Veteran were to demonstrate additional loss of motion due to pain or weakness, as the current 40 percent rating based on limitation of motion absent ankylosis is the highest available, there can be no higher rating assigned due to functional loss caused by pain.  See Johnston, 10 Vet. App. 84-85 (1997).
As the preponderance of the evidence is against a finding that a higher rating is warranted for the Veteran's low back disability, the claim must be denied.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Considerations

The Board also considered the application of 38 C.F.R. § 3.321(b)(1), which is applicable in exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the Veteran's disability and his symptomatology.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the thoracolumbar spine in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran has difficulty with activities due to pain and limitation of motion, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as these situations arise because of the above factors.  

The Board acknowledges the Veteran's report of being hospitalized on one occasion for a fall, and that a history of falls may not be contemplated by the assigned schedular rating based on limitation of motion.  Referral for extraschedular consideration is warranted where governing norms are present, such as marked interference with employment or frequent periods of hospitalization.  However, the Board notes that the record is negative for the Veteran asserted hospitalization after a fall.  Regardless, the Board finds that one hospitalization during the appeal period does not constitute "frequent hospitalization" for the purposes of an extraschedular referral.  To the extent any history of falls were due to "leg weakness" secondary to his low back disability, the Board again notes that the Veteran is already rated separately for bilateral radiculopathy, and no other neurological abnormalities were found to be present upon VA examination.  

As to any marked interference with employment, the record reflects that the Veteran continues to work full-time as a purchasing agent.  While VA examinations in March 2010 and again in February 2015 both note that his low back disability limits him to desk work and an inability to lift more than 10 pounds, the Board notes that the rating schedule is designed to contemplate such impairment in earning capacity.  See 38 C.F.R. § 4.1.  Moreover, recent VA treatment records dated in March and June 2015 note that the Veteran's back pain is well tolerated with over-the-counter pain medication.  A February 2016 treatment record notes full range of motion in the Veteran's spine, and that he transitions without difficulty. 

The Board also acknowledges that Veteran reports using a cane and knee braces to alleviate his symptoms, and that the use of these devices is not specifically noted in the rating criteria.  However, the symptoms corrected/alleviated by the use of these devices are addressed.  The medical record, particularly the VA examinations, describes the level of his disability when he is not using these devices and, as noted above, those symptoms are contemplated under the ratings criteria.  C.f. Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  

Simply put, there is nothing exceptional or unusual about the Veteran's situation as opposed to others with a 40 percent disability rating for a low back disability.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.  

The Board notes again that range of motion testing during VA examinations should afford the Veteran a rating lower than the 40 percent rating he is currently assigned for his low back disability.   See 38 C.F.R. § 4.71, General Rating Formula.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a disability rating in excess of 40 percent for spondylolisthesis and degenerative disc disease of the lumbar spine is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


